Title: From James Madison to Charles Pinckney, 26 October 1804
From: Madison, James
To: Pinckney, Charles


Sir,Department of State October 26th. 1804
I have received since my last of July 16th your several letters of 2d of May 4th & 11th of June and 30th of July. In conformity with your wish for the President’s permission to return to the United States, a letter for that purpose is now inclosed. The President could not oppose a wish naturally resulting from a situati⟨on⟩ which must be rendered by the actual temper of the Spanish Government, both disagreeable to yourself and unfavorable to the services which otherwise you might be able to render.
Previous to the receipt of your communications, explaining the result of your discussions with the Spanish Government on the subject of the Convention, a verbal statement of the case had been made here by the Marquis de Yrujo, including the conditions annexed by his Government to its ratification of that instrument. He has since presented the demand⟨s⟩ in the most mitigated form, in an official letter, which with my answer, followed by another letter from him, and my answe⟨r,⟩ to that, are all, in copies, herewith inclosed.
From this correspondence you will find that the Marquis de Yrujo was not only unfurnished with the Spanish ratification, but would not undertake, after the objections draw⟨n⟩ from the act of Congress of Feby 24. 1804 had been completely removed, to authorize an expectation that his government would ratify. This being the case, and the terms proposed by him bei⟨ng⟩ utterly inadmissible on the part of the UStates, nothing remained, without leaving to the crisis its most serious tendencies, but to permit the Mission Extraordinary to Madrid, now necessarily confided to Mr Monroe singly, to take its course; with a provision for an exchange of ratifications by Mr Monroe, in case it should not have previously taken place, and the Spanish Government should have changed its purpose. Of such a change there is at least a possibility, as the refusal to ratify must have originated in the offence taken at the Act of Congress; and as the explanation given to the Spanish Minister here does not appear to have been received by Mr Cevallos at the date of his last letter to you. It is indeed difficult to account for the delay of the letter containing that explanation, which was dated on the 19th of March and immediately sent to Mr Yrujo, and a copy of it soon afterwards forwarded to you. In the late correspondence with the Marquis he says nothing with respect to that removal of the primary cause with his government for suspending the ratification, altho’ his attention to it was invited by what I had said. It may at least be inferred from this silence that he wished to reserve to his Government a r⟨e⟩treat from its proposed conditions on the ground of that explanation of the act of Congress if it should be so disposed and to leave this Government free to presume that his Government either had retreated or might retreat on the receipt of the explanation.
Should Mr Monroe not have arrived at Madrid before you present your Letter of leave, the President approves yo⟨ur⟩ intention of charging with our affairs there, the fittest person whom you can select. I have the honor to be, with great respect, Sir, your Most Obt Sert
